DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over D11 and further in view of D2.2
With regard to claim 1, D1 teach setting a region of interest for a user see abstract, claim 1: position of the eye region set based on wide angle camera); adjusting a view angle of a second camera based on the region of interest (see abstract, claim 1, p.2 last ¶: adjusting the tilting of a narrow view camera based on the position of the eye); acquiring an image required see abstract, claim 1: high definition images of the user’s eyes acquired by the narrow angle camera); see abstract, claim 1: position of the eye or face region).
D1 fail to explicitly teach wherein the second image is acquired for biometrics of the user in the vehicle and performing the biometrics authentication based on the image, however D2 teach the missing feature. See D2 abstract: personal identification or authentication based on image of the iris in the vehicle.  
One skilled in the art before the effective filing date would have found it obvious to combine the teachings of D1 and D2 to arrive at the claimed invention. In particular, it would have been obvious to incorporate the camera configuration of D1 into the teachings of D2 yielding predictable and enhanced results. The position of the eye or iris may be accurately determined by using a wide angle camera prior to capturing a high resolution image of the iris using a narrow angle camera for biometric verification or identification. 
With regard to claim 2, D2 teach wherein the image required for the biometrics corresponds to an image for an iris. see D2 abstract. The motivation for combining the references is the same as stated above.
With regard to claim 3, D1 teach wherein the first camera corresponds to a wide angle camera see abstract, claim 1: wide angle camera and narrow angle camera to capture high definition images. D1 fails to explicitly teach wherein the wide angle field of view of 130 degrees or more and the second camera supports ultra-high definition, however such cameras are extremely well known in the art that are capable of 130 degrees FOV and ultra-high definition and would have been obvious for one skilled in the art to substitute for the cameras in D2, yielding predictable results. 
claim 4, D2 teach wherein information on a user subjected to the biometrics authentication is provided to at least any one of a display system, a cargo system, a seat system, and a payment system included in the vehicle system. See D2 abstract, ¶¶ 45-46: authenticaion results provided to a payment system in the vehicle; see also ¶ 42: authenticaion results sent to seat system to adjust the seat position, height etc.. The motivation for combining the references is the same as stated above.
With regards to claim 9, see discussion of claim 1. 
With regard to claim 10, see discussion of claim 3. 
With regard to claim 15, D2 teach where in the apparatus communicates with at least one of a mobile terminal, a network and an autonomous vehicle other than the apparatus. See ¶ 44. 

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 view of D2 and further in view of D3.3
With regard to claim 5, D1 and D2 fail to explicitly teach acquiring another image required for the biometrics for the user in the vehicle using the second camera; and performing additional biometrics authentication based on the another image, however D3 teach the missing features. See abstract, § 1 last ¶: capturing multiple images for multi-modal biometrics like fingerprint, and in addition face, iris, retina etc. One skilled in the art before the effective filing date would have found it obvious to combine the teachings of D3 with the teachings of D1 and D2. In particular, it would have been obvious to incorporate fusion of multi-modal biometrics by capturing multiple images and performing additional biometrics for fusing multi-modal biometrics as taught by D3 in to the teachings of D1 and D2, yielding predictable and robust biometric recognition by fusing additional biometrics.
See § 2 ¶ 5: multi modality of fingerprint, face and fingervein. The motivation for combining the references is the same as stated above. 
With regards to claims 11-12, see discussion of claims 5-6. 


Claims 7-8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                                                                                                                                                                                                 






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine Translation of KR20130088654A.
        2 Machine Translation of JP2004189149.
        3 Meva, Divyakant T., and C. K. Kumbharana. "Comparative study of different fusion techniques in multimodal biometric authentication." International Journal of Computer Applications 66.19 (2013): 16-19.